DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the objections and rejections under 35 USC § 101 and 112. Accordingly, the rejections are withdrawn. 
Independent claims 15, 36 and 38 were previously indicated as being allowable in the prior office action. Subject matter from dependent claims, previously indicated as having allowable subject matter in the prior office action, have been incorporated into other independent claims.
Allowable Subject Matter
Claims 1, 3 – 4, 8, 10 – 38, 40 - 41 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Hilpert et al. (U.S. Patent Application Publication 2007/0019813) and Koppens et al. (U.S. Patent Application Publication 2014/0358567) generally teaches an audio decoder to spatially reconstruct an audio scene, the prior art alone or in combination does not teach, nor would it be obvious, for decoding first and second representations of differing portions of the encoded component signals, the decoder requiring receiving only spatial parameters for one of the encoded representations of the portion of the encoded component signals, as the spatial analyzer within the decoder generates the spatial parameters required for the other encoded representation of the portion of the encoded component signals in order to render the encoded audio scene signal using both 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID SIEGEL/Examiner, Art Unit 2653      

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653